EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Glen B. Choi, Reg. No. 43,456 on 02/16/2022.

Please amend the claims  1, 4, 11, 18, 23, and 26 as following:

1.	(Currently Amended) A power and workload manager apparatus comprising:
	at least two computing resources comprising at least one uninterruptible power supply form (UPS) compatible computing resource and at least one non-uninterruptible power supply form (non-UPS) compatible computing resource, wherein the at least one UPS compatible computing resource is compatible with uninterruptible power supply 
	at least one processor communicatively coupled to the at least two computing resources, the at least one processor to:
receive a workload for execution using a non-UPS compatible computing resource based on an indication provided by a requester of performance of the received workload that requests that the workload be executed using a non-UPS compatible computing resource;
receive a configuration for the workload, wherein the configuration for the workload is to indicate power source parameters for execution of the workload based on a power source failure, wherein the configuration comprises performance criteria and associated actions; 
cause execution of the workload using a first non-UPS compatible computing resource based on the indication that the workload is to be executed using a non-UPS compatible computing resource, wherein in response to a failure of a power source to the first non-UPS compatible computing resource and an error rate of the workload indicating unacceptable performance based on the performance criteria, the at least one processor is to cause migration of the workload to a UPS compatible resource or another non-UPS compatible resource for execution; and
provide a result from the execution of the workload.
4.	(Cancelled) 
11.	(Currently Amended) A method comprising:
receiving a workload designated for execution on a non-uninterruptible power supply form (non-UPS) compatible computing resource with an indication, from a sender of the workload, to request execut[[e]]ion of the workload using a non-UPS compatible computing resource, wherein a non-UPS compatible computing resource does not comply with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3;
receiving a configuration for the workload, the configuration related to performance of the workload in an event of a power failure and cooling supply failure and the configuration comprising 
dispatching the workload on a first non-UPS compatible computing resource for execution by the first non-UPS compatible computing resource based on the indication from the sender of the workload to execute the workload using a non-UPS compatible computing resource, wherein in response to a failure of a power source to the first non-UPS compatible computing resource and an error rate of the workload indicating unacceptable performance based on the performance criteria, causing migration of the workload to a UPS compatible resource or another non-UPS compatible resource for execution.

18.	(Currently Amended) A power management and resource management system comprising:
	 a communication interface;
at least one uninterruptible power supply form (UPS) compatible computing resource, wherein a UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3;
at least one non-uninterruptible power supply form (non-UPS) compatible computing resource; and
	at least one processor communicatively coupled to the communication interface, the at least one UPS compatible computing resource, and the at least one non-UPS compatible computing resource, the at least one processor to:
receive a workload identified for execution using a UPS compatible computing resource;

receive a second workload and an indication from a sender of the workload that identifies the second workload is to be executed using a non-UPS compatible computing resource;
receive a configuration for the second workload based on a power source failure or a cooling source failure, wherein the configuration comprises threshold temperature, performance criteria, and associated actions;
cause execution of the second workload using a first non-UPS compatible computing resource based on the indication from the sender of the workload that identifies the second workload is to be executed using a non-UPS compatible computing resource, wherein in response to a failure of a power source to the first non-UPS compatible computing resource and an error rate of the second workload indicating unacceptable performance based on the performance criteria, the at least one processor is to cause migration of the second workload to a UPS compatible resource or another non-UPS compatible resource for execution; and
cause results from the workload and the second workload to be transmitted to at least one workload requester.

23.	(Currently Amended) A client device comprising:
	a network interface and
	at least one processor communicatively coupled to the network interface, wherein the at least one processor is to:
	discover, at a node, an uninterruptible power supply form (UPS) compatible computing resource and non-uninterruptible power supply form (non-UPS) compatible resource, wherein a UPS compatible computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3;
	cause a workload request to be transmitted to the node using the network interface, with an indication associated with the workload request to identify a workload associated with the workload request is to be performed [[on]]by a non-UPS compatible computing resource; 
cause a configuration for the workload based on a power source failure or a cooling source failure to be transmitted to the node using the network interface, wherein the configuration comprises threshold temperature, performance criteria, and associated actions and wherein based a failure of a power source to the non-UPS compatible computing resource and an error rate of the workload indicating unacceptable performance based on the performance criteria, the workload is migrated for execution on a UPS compatible resource or another non-UPS compatible resource; and
receive a result of execution of the workload from the node.

26.	(Previously presented) At least one non-transitory computer-readable medium comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to:
	based on a reduction in power supplied to an edge server:
allocate at least one workload for execution on an uninterruptible power supply form (UPS) compatible computing resource based on an indication that the at least one workload is to be executed using a UPS compatible computing resource; 
allocate at least one workload for execution on a non-uninterruptible power supply form (non-UPS) compatible computing resource based on an indication that the at least one workload is to be executed using a non-UPS compatible computing resource, wherein based a failure of a power source to the non-UPS compatible computing resource and an error rate of the at least one workload indicating unacceptable performance based on performance criteria, migrate the at least one workload for execution on a UPS compatible resource or another non-UPS compatible resource; and 
output a result of execution of the at least one workload from execution by the UPS compatible computing resource and a result of execution of the at least one workload from execution by the non-UPS compatible computing resource, wherein the edge server comprises the UPS compatible computing resource and the non-UPS compatible computing resource.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification and argument presented in the Remarks filed on 01/18/2022, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Fung (US Pub. No. 2009/0144568 A1) teaches a power and workload manager apparatus comprising: uninterruptible/non-uninterruptible power supply form (UPS) compatible computing resource, and receive a workload for execution using a non-UPS compatible computing resource based on an indication provided by a requester of performance of the received workload, receive a configuration for the workload .

Hong et al. (US Pub. No. 2020/0041972 A1) teaches indication that the workload be executed using a non-UPS resource and configuration for the workload is to indicate a manner of execution.

Lam (US Pub. No. 2005/0111151 A1) teaches UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 or equivalents.


The combination of prior art of record does not expressly teach or render obvious the limitations of “request that the workload be executed using a non-UPS/UPS compatible computing, cause execution of the workload using the requested non-UPS/UPS compatible computing resource based on the request, and migrating the workload to another UPS/non-UPS compatible computing resource in case of failure of power source and an unacceptable error rate”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 11, 18, 23 and 26 were not disclosed in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195